Douglas, J.,
concurring. While I concur in the opinion and judgment of the majority, I write separately to object to our using the word “binding” in connection with the word “arbitration.” “Arbitration” contemplates an unappealable decision (except on limited statutory grounds) by an independent neutral *194arbiter whose decision is final — and thus “binding.” Thus, “binding arbitration” is a redundancy, and by its use signifies that there is some procedure which is known as “ttcmbinding arbitration” — which, of course, there is not. See Schaefer v. Allstate Ins. Co. (1992), 63 Ohio St.3d 708, 711, 590 N.E.2d 1242, 1245.